Order denying petitioners’ motion to require respondent to pay over certain moneys reversed, without costs, and proceeding remitted to the Special Term to take testimony upon the allegations contained in the affidavits or to make an order of reference for that purpose. We think that there was a sharp issue of fact presented by the affidavits submitted on this application, and that it should not have been determined upon the affidavits alone. Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.